DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to an amendment/response filed 6/17/2021.
No claims have been cancelled.
Claim 31 has been added. 
Claims 1-31 are currently pending.

Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive.
On pages 9-11 of the remarks, in regard to claims 1, 11, 21 and 26, the Applicant disagrees with the rejection under 35 U.S.C. 103 as being unpatentable over Hwang et al. US 20190313386 in view of Kwak et al., “Method and Apparatus for Reporting Channel State Information in Mobile Communication System”, 2018-02-01”, WIPO, WO 2018021881 and in further view of Yang et al. US 20200358487 as noted in the Non-Final Rejection dated 3/17/2021.  Specifically, the Applicant remarks:

Issue #1a:
“Applicant respectfully submits that the combination of Hwang, Kwak, and Yang does not render the claims obvious. For example, the combination of Hwang, Kwak, and Yang fails to teach or suggest at least "determining which acknowledgment/negative acknowledgement (ACK/NACK) fields, of a codebook with fewer ACK/NACK fields than the number of PD SCH candidates, to use to provide ACK/NACK feedback for which of the scheduled PDSCH transmissions, wherein the determination comprises determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates," as recited in claim 1.
...
However, Applicant respectfully contends that Yang does not teach or suggest a system that determines which ACK/NACK fields of a codebook to use to provide ACK/NACK feedback by determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates. Rather, Yang merely teaches, "AIN transmissions for a plurality of SPS PDSCHs ... overlap with each other."4 That is, Yang teaches that the A/N transmissions, not SPS PDSCHs, overlap with one another for some time duration. This is shown in Figure 8 of Yang, where "a plurality of carriers" for PDCCH "is aggregated."5 Moreover, Yang teaches,
"When the CIF is disabled, each DL CC can transmit only a PDCCH that schedules a PDSCH corresponding to the DL CC without a CIF according to L TE PDCCH rule."6 In other words, Yang merely teaches that downlink control channels may be aggregated, and ACK/NACK feedback transmissions (for multiple PDSCHs scheduled by the various control channels) may overlap. Yang provides techniques for the overlapping/conflicting ACK/NACK feedback, and is simply silent regarding any sort of time-overlapping PDSCH transmissions, much less a determination of whether PD SCH candidates overlap with at least two other PD SCH candidates. Thus, Yang fails to teach or suggest at least "determining which acknowledgment/negative acknowledgement (ACK/NACK) fields, of a codebook with fewer ACK/NACK fields than the number of PDSCH candidates, to use to provide ACK/NACK feedback for which of the scheduled PDSCH transmissions, wherein the determination comprises determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates," as recited in claim 1.”

The Examiner respectfully disagrees. 

With regards to issue #1a:
Yang et al. teaches:
“Unlike legacy LTE/-A, it is considered to configure SPS-based PDSCH transmission in a plurality of CCs (independently on a CC basis) (not limited to a PCC (or PCell) in the NR system. In this case, it may occur that A/N transmissions for a plurality of SPS PDSCHs (received in a plurality of CCs) overlap with each other at the same one time instant according to an SPS PDSCH transmission period and a corresponding A/N transmission time which 
“FIG. 8 illustrates scheduling when a plurality of carriers is aggregated. It is assumed that 3 DL CCs are aggregated and DL CC A is set to a PDCCH CC. DL CC A˜C may be referred to as a serving CC, serving carrier, serving cell, etc. When the CIF is disabled, each DL CC can transmit only a PDCCH that schedules a PDSCH corresponding to the DL CC without a CIF according to LTE PDCCH rule (non-cross-CC scheduling). When the CIF is enabled through UE-specific (or UE-group-specific or cell-specific) higher layer signaling, a specific CC (e.g. DL CC A) can transmit not only the PDCCH that schedules the PDSCH of DL CC A but also PDCCHs that schedule PDSCHs of other DL CCs using the CIF (cross-scheduling). A PDCCH is not transmitted on DL CC B and DL CC C.” (0112)
“In the legacy LTE system, a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) (i.e., A/N) feedback transmission timing for reception of DL data in one DL subframe (within one CC), that is, the delay (i.e., An/N delay) between the reception time of DL data and the transmission time of an A/N for the DL data may be predefined as a fixed value or configured semi-statically by RRC signaling.” (0123).
The phrase “it may occur that A/N transmissions for a plurality of SPS PDSCHs (received in a plurality of CCs) overlap with each other at the same one time instant according to an SPS PDSCH transmission period and a corresponding A/N transmission time” is interpreted as the “A/N transmissions” “overlaps”, as claimed.  Where “PDSCHs (received in a plurality of CCs)” is illustrated in FIG. 8, where the “PDSCH” for “DL Component carrier A”, the “PDSCH” for “DL Component carrier B” and the “PDSCH” for “DL Component carrier C” are all overlapped in the time domain, as the time axis is illustrated on the vertical axis of FIG. 8 which is considered as also teaching “overlaps” as claimed and also teaches “at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates”, where “PDSCH” for “DL Component carrier A” maps to “one PDSCH candidate”, and “PDSCH” for “DL Component carrier B”/”PDSCH” for “DL Component carrier C” maps to “at least to other PDSCH candidates”.
Yang et al. does teach “When the CIF is disabled...” as argued by the Applicant, however, Yang et al. also teaches “When the CIF is enabled through UE-specific (or UE-group-specific or cell-specific) higher layer signaling, a specific CC (e.g. DL CC A) can transmit not only the PDCCH that schedules the PDSCH of DL CC A but also PDCCHs that schedule PDSCHs of other DL CCs using the CIF (cross-scheduling). A PDCCH is not transmitted on DL CC B and 
Furthermore, Yang et al. teaches “the delay (i.e., An/N delay) between the reception time of DL data and the transmission time of an A/N for the DL data may be predefined as a fixed value”, where for this “fixed value” configuration, determining “A/N transmissions...overlap” is also considered as determining that the “DL data” also overlap, since the delay between the “DL data” and the “A/N” is “fixed” where “DL data” is considered as including “PDSCH” which is considered as teaching “determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates”, contrary to Applicant’s arguments.
Furthermore, Hwang et al., teaches “K1 denotes the number of slots starting from the slot of the PDSCH to the slot of the corresponding HARQ-ACK transmission.” (0100), where Hwang teaches a “HARQ-ACK” is transmitted based on an offset “K1” from the location where the “PDSCH” was received.  
Furthermore, Kwak et al., teaches “And the HARQ ACK/NACK information for the PUSCH transmission in a subframe n is a terminal is transmitted through a PHICH to the terminal from the base station in a subframe n + k” (p.38).  Therefore, overlapping “ACK/NACK” is considered as indicating overlapping PDSCHs.


On page 12 of the remarks, in regard to dependent claims 6-8, 16-18 and 24, the Applicant states that the claims are allowable at least due to the deficiencies of the ground of rejection applied to the independent claims.  
The Examiner respectfully disagrees.  The Examiner kindly refers the Applicant to the reasoning pertaining to the independent claims, detailed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5, 11, 12, 13, 14, 15, 21, 22, 23, 26, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. US 20190313386 (cited in Non-Final Rejection dated 6/25/2020) in view of Kwak et al., “Method and Apparatus for Reporting Channel State Information in Mobile Communication System”, 2018-02-01”, WIPO,  WO 2018021881 (cited in Non-Final Rejection dated 6/25/2020, citations are from English translation) and in further view of Yang et al. US 20200358487 (cited in Non-Final Rejection dated 3/17/2021).

As to claim 1:
Hwang et al. discloses:
A method for wireless communications by a user equipment (UE), comprising: 
...
receiving second signaling scheduling the UE to receive at least two PDSCH transmissions according to the PDSCH candidates;
(“Also, the downlink association set for the HARQ-ACK may be distinguished according to the BWP index and/or ARI combination indicated by the DCI. For example, if some of the different BWP inter-PDCCH monitoring 
(“However, in case of using the semi-static HARQ-ACK codebook, there may be no DAI field for the non-fallback DCI, and thus the PDSCH is scheduled in the first PDCCH monitoring occasion corresponding to the downlink association set for HARQ—Only when the PDCCH is detected, the HARQ-ACK bit for the PDSCH can be transmitted. That is, even if the semi-static HARQ-ACK codebook is set, HARQ-ACK bits for all PDCCH monitoring occasions associated with the HARQ-ACK feedback are not generated but HARQ-ACK bits related to the DCI-based fallback operation with DAI=Can be generated. At this time, during the BWP switching period, the UE can utilize the DCI-based fallback operation with DAI=1.”; Hwang et al.; 0163)
(“In some implementations, in the case of the dynamic HARQ-ACK codebook scheme, the total DAI field and/or the counter DAI field is set in the DCI, and generate/transmit HARQ-ACK bits for the PDSCH that is actually scheduled by the PDCCH monitoring opportunities based on the corresponding DAI value.”; Hwang et al.; 0121)

(where
“UE” maps to “UE”,
“then PDCCHs corresponding to PDSCHs”/”thus the PDSCH is scheduled in the first PDCCH”/”PDSCH that is actually scheduled by the PDCCH”/”HARQ-ACKs for PDSCHs” maps to “receiving second signaling scheduling the UE to receive at least two PDSCH transmissions according to the PDSCH candidates”, where “PDSCHs” maps to “PDSCH candidates”, where “PDCCHs corresponding to PDSCHs”/” PDSCH is scheduled in the first PDCCH”/”PDSCH that is actually scheduled by the PDCCH” maps to “PDSCH candidates”, “PDCCHs”/”PDCCH” maps to “receiving second signaling”, “scheduled” maps to “scheduling”, “HARQ-ACKs for PDSCHs” maps to “receive at least two PDSCH transmissions according to the PDSCH candidates”)

determining which acknowledgment/negative acknowledgement (ACK/NACK) fields, of a codebook..., to use to provide ACK/NACK feedback for which of the scheduled PDSCH transmissions; and

(“The UE may generate HARQ-ACK bits based on the active BWP, i.e., active (downlink) BWP, at the corresponding HARQ-ACK feedback transmission time point. Alternatively, HARQ-ACK bits may be generated based on the (downlink) BWP corresponding to the PDSCH closest to the viewpoint among the PDSCHs associated with the HARQ-ACK feedback.”; Hwang et al.; 0150)
(“Among the candidate PDSCH reception occasions, the candidate PDSCH reception occasions that are not scheduled by the actual PDCCH monitoring occasions and have not received the PDSCH can be processed as NACK.”; Hwang et al.; 0120)
“According to the present disclosure, when different BWPs use a semi-static HARQ-ACK codebook and a dynamic HARQ-ACK codebook, and use a transport block (TB)-based HARQ-ACK and a code block group (CBG)-based HARQ-ACK, implementations are disclosed herein that enable HARQ-ACK transmission in a case where HARQ-ACK transmission methods are different for each BWP. In addition, implementations disclosed herein enable a HARQ-ACK transmission method in the process of changing BWPs due to BWP switching. 
“In other words, the number of HARQ-ACK bits after BWP switching is performed may be less than the number of HARQ-ACK bits when BWP switching is not performed. However, after a certain period of time since the BWP switching is performed, all candidate PDSCH opportunities related to the HARQ-ACK feedback may be present in the slots after the BWP change. As time passes after the BWP change, the number of ACK bits may gradually increase. In other words, bits for candidate PDSCH opportunities associated with the pre-change BWP that are dropped on the HARQ-ACK bits are not included.”; (para 0156)

(where
“HARQ-ACK bits”/”NACK” maps to “(ACK/NACK)fields”, where “bits” maps to fields”,
“HARQ-ACK codebook”/”HARQ-ACK codebook is set, HARQ-ACK bits” maps to “of a codebook”
“HARQ-ACK bits may be generated based on” maps to “determining which”
“HARQ-ACK feedback”/”NACK” maps to “ACK/NACK feedback”
“PDSCH is scheduled”/”PDSCHs” maps to “scheduling PDSCH transmissions”,
“determining which acknowledgement/negative acknowledgement (ACK/NACK) fields of a codebook...to use”, as the not dropped bits of a codebook are used instead of the “dropped”/”not included” bits of a codebook, where “bits” maps to “fields”.
)

providing ACK/NACK feedback for the scheduled PDSCH transmissions according to the determination.
(where
“HARQ-ACK bits may be generated based on the (downlink) BWP corresponding to the PDSCH closest to the viewpoint among the PDSCHs associated with the HARQ-ACK feedback”/“PDSCH is scheduled”/”NACK” maps to “providing ACK/NACK feedback for the scheduled PDSCH transmissions according to the determination”, where “based on” maps to “according to the determination”)

Hwang et al. as described above does not explicitly teach:
receiving first signaling defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates within a transmission time interval (TTI);
wherein the determination comprises determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates:
with fewer ACK/NACK fields than the number of PDSCH candidates

However, Kwak et al. further teaches a resource allocation capability which includes:
receiving first signaling defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates within a transmission time interval (TTI);
(“The 4-2-2 embodiment may be mapped to the resource allocation information for the PDSCH (that map to the Line Control Channel), as well as DCI 0 (after being mapped in the control channel) DCI 1. Since the number of, if both the resource allocation information for all the PDSCH that follows in the service transmission for the TTI mapped to DCI 0 is too large overhead (overhead) that are weighted for DCI 0 exceed the transmission capacity provided by the DCI 0 may. In Figure 59 this is illustrated by considering the example of transmitting by dividing the resource allocation information of the PDSCH corresponding to the third and fourth TTI as DCI 1, 2 (5924).”; Kwak et al.; p.56)
(where
“receiving first signaling”,
“resource allocation information for all the PDSCH” maps to “defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates”,
“for the TTI” maps to “within a transmission time interval (TTI)”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource allocation capability of Kwak et al. into Hwang et al.. By modifying the UE/base station of Hwang et al. to include the resource allocation capability as taught by the UE/base station of Kwak et al., the benefits of reduced payload size (para. 0167) with reduced delay (Kwak et al.; p.41) are achieved.

However, Yang et al. further teaches an A/N and overlapping capability which includes:
with fewer ACK/NACK fields than the number of PDSCH candidates
(“(2) Opt 2: After the N-bit A/N corresponding to N SPS PDSCHs is bundled into 1 bit or 2 bits, A/N transmission may be performed in a PUCCH format/resource supporting 1-bit/2-bit payload. [0246] A. Bundling may refer to a logical AND operation of a plurality of A/Ns. In the case of bundling into 2 bits, {1.sup.st bit, 2.sup.nd bit} may be configured to be {an A/N for an SPS PDSCH transmitted in a PCC, a bundled A/N for SPS PDSCHs transmitted in an SCC (a plurality of SCCs)} or {a bundled A/N for SPS PDSCHs transmitted in CC group 
(“Unlike legacy LTE/-A, it is considered to configure SPS-based PDSCH transmission in a plurality of CCs (independently on a CC basis) (not limited to a PCC (or PCell) in the NR system. In this case, it may occur that A/N transmissions for a plurality of SPS PDSCHs (received in a plurality of CCs) overlap with each other at the same one time instant according to an SPS PDSCH transmission period and a corresponding A/N transmission time which are configured for each CC. Accordingly, the following methods are proposed to transmit A/Ns for a plurality of (e.g., N) SPS PDSCHs.”; Yang et al.; 0242)
(where
“A/N...bundled into 1 bit or 2 bits”/”only a 1-bit or 2-bit A/N” maps to “ACK/NACK fields”
“N SPS PDSCHs”/”plurality of SPS PDSCHs (received in a plurality of CCs)”/FIG. 8 maps to “number of PDSCH candidates”,
“fewer”

wherein the determination comprises determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates:
(where
Yang et al. teaches:
“Unlike legacy LTE/-A, it is considered to configure SPS-based PDSCH transmission in a plurality of CCs (independently on a CC basis) (not limited to a PCC (or PCell) in the NR system. In this case, it may occur that A/N transmissions for a plurality of SPS PDSCHs (received in a plurality of CCs) overlap with each other at the same one time instant according to an SPS PDSCH transmission period and a corresponding A/N transmission time which are configured for each CC. Accordingly, the following methods are proposed to transmit A/Ns for a plurality of (e.g., N) SPS PDSCHs.” (0242)
“FIG. 8 illustrates scheduling when a plurality of carriers is aggregated. It is assumed that 3 DL CCs are aggregated and DL CC A is set to a PDCCH CC. DL CC A˜C may be referred to as a serving CC, serving carrier, serving cell, etc. When the CIF is disabled, each DL CC can transmit only a PDCCH that schedules a PDSCH corresponding to the DL CC without a CIF according to LTE PDCCH rule (non-cross-CC scheduling). When the CIF is enabled through UE-specific (or UE-group-specific or cell-specific) higher layer signaling, a specific 
“In the legacy LTE system, a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) (i.e., A/N) feedback transmission timing for reception of DL data in one DL subframe (within one CC), that is, the delay (i.e., An/N delay) between the reception time of DL data and the transmission time of an A/N for the DL data may be predefined as a fixed value or configured semi-statically by RRC signaling.” (0123).
The phrase “it may occur that A/N transmissions for a plurality of SPS PDSCHs (received in a plurality of CCs) overlap with each other at the same one time instant according to an SPS PDSCH transmission period and a corresponding A/N transmission time” is interpreted as the “A/N transmissions” are overlapped and the “SPS PDSCHs” are also overlapped.  The phrase “at the same one time instant according to an SPS PDSCH transmission period” is considered as indicating that the “plurality of SPS PDSCHs” are communicated “at the same one time instant according to an...transmission period”.  The “plurality of SPS PDSCHs” are communicated “at the same one time instant according to an...transmission period” and are therefore overlapping which is considered as teaching “overlaps”, as claimed.  Where “PDSCHs (received in a plurality of CCs)” is illustrated in FIG. 8, where the “PDSCH” for “DL Component carrier A”, the “PDSCH” for “DL Component carrier B” and the “PDSCH” for “DL “overlaps” as claimed and also teaches “at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates”, where “PDSCH” for “DL Component carrier A” maps to “one PDSCH candidate”, and “PDSCH” for “DL Component carrier B”/”PDSCH” for “DL Component carrier C” maps to “at least to other PDSCH candidates”.
Yang et al. does teach “When the CIF is disabled...”, however, Yang et al. also teaches “When the CIF is enabled through UE-specific (or UE-group-specific or cell-specific) higher layer signaling, a specific CC (e.g. DL CC A) can transmit not only the PDCCH that schedules the PDSCH of DL CC A but also PDCCHs that schedule PDSCHs of other DL CCs using the CIF (cross-scheduling). A PDCCH is not transmitted on DL CC B and DL CC C.”, where one “PDCCH” for a “specific CC” communicates the scheduling information for the “PDSCH” for the “specific CC” and also communicates the scheduling for the “PDSCH” for the “other DL CCs”. Where for the “other DL CCs”, “A PDCCH is not transmitted”.  Where FIG. 8 illustrates the “PDCCH” for “DL Component carrier A” communicating the scheduling for “DL Component carrier A”, “DL Component carrier B” and also for “DL Component carrier C”, where again, FIG. 8 illustrates the PDSCHs for the CCs are overlapped in the time domain, where the time domain is the vertical axis in FIG. 8.
Furthermore, Yang et al. teaches “the delay (i.e., An/N delay) between the reception time of DL data and the transmission time of an A/N for the DL data “determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates”.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the A/N and overlapping capability of Yang et al. into Hwang et al. By modifying the UE/base station of Hwang et al. to include the A/N and overlapping capability as taught by the UE/BS of Yang et al., the benefits increased efficiency (Yang et al.; 0003) are achieved.

As to claim 2:
Hwang et al. as described above does not explicitly teach:
wherein the TTI comprises a time slot within a subframe or ....

However, Kwak et al. further teaches a slot capability which includes:
wherein the TTI comprises a time slot within a subframe ....
(“FIG TU (Time Unit, 4610) labeled 46 represents the basic unit of time for the scheduling. TU (4610) is TTI (Transmission Time Interval), a subframe 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the slot capability of Kwak et al. into Hwang et al. By modifying the UE/base station of Hwang et al. to include the slot capability as taught by the UE/base station of Kwak et al., the benefits of reduced payload size (para. 0167) with reduced delay (Kwak et al.; p.41) are achieved.

As to claim 3:
Hwang et al. discloses:
wherein the number of ACK/NACK fields corresponds to a maximum number of non-overlapping PDSCH candidates per slot as defined by the first signaling.
(“On the other hand, if the subcarrier interval of the PDSCH is larger than the subcarrier interval of the PUCCH, a plurality of slots for the PDSCH may overlap with one slot based on the subcarrier interval of the PUCCH. In this case, the HARQ-ACK codebook can be calculated based on the maximum number of PDSCHs (non-overlapping PDSCHs) that do not overlap each slot. Specifically, a set for all PDSCH slots overlapping a specific PUCCH slot is set, a maximum value of the number of PDSCH (non-overlapping PDSCH) combinations that do not overlap for each PDSCH slot is set and added, and another PDSCH-to-

As to claim 4:
Hwang et al. as described above does not explicitly teach:
if the same ACK/NACK field is determined for more than one scheduled PDSCH candidate, bundling the corresponding ACK/NACK feedback for those PDSCH candidates.

However, Yang et al. further teaches a A/N bundling capability which includes:
if the same ACK/NACK field is determined for more than one scheduled PDSCH candidate, bundling the corresponding ACK/NACK feedback for those PDSCH candidates.
(“(2) Opt 2: After the N-bit A/N corresponding to N SPS PDSCHs is bundled into 1 bit or 2 bits, A/N transmission may be performed in a PUCCH format/resource supporting 1-bit/2-bit payload. [0246] A. Bundling may refer to a logical AND operation of a plurality of A/Ns. In the case of bundling into 2 bits, {1.sup.st bit, 2.sup.nd bit} may be configured to be {an A/N for an SPS PDSCH transmitted in a PCC, a bundled A/N for SPS PDSCHs transmitted in an SCC (a plurality of SCCs)} or {a bundled A/N for SPS PDSCHs transmitted in CC group 1, a bundled A/N for SPS PDSCHs transmitted in CC group 2}. [0247] (3) Opt 3: Only a 1-bit or 2-bit A/N corresponding to one or two specific SPS PDSCHs from 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the A/N bundling capability of Yang et al. into Hwang et al. By modifying the UE/base station of Hwang et al. to include the A/N bundling capability as taught by the UE/BS of Yang et al., the benefits increased efficiency (Yang et al.; 0003) are achieved.

As to claim 5:
Hwang et al. discloses:
wherein the determination is based on a function that maps each PDSCH candidate to one of the ACK/NACK fields.
(“In this case, when the semi-static HARQ-ACK codebook is used, the order of the HARQ-ACK bits is the order of the PDCCH monitoring opportunities from the earliest in time, based on the union of the PDCCH monitoring opportunities of each cell. When a dynamic HARQ-ACK codebook is used, as shown in FIG. 13, when a DCI that schedules a PDSCH in a corresponding cell 

As to claim 11:
Hwang et al. discloses:
A method for wireless communications by a network entity, comprising:
...
providing second signaling scheduling the UE to receive at least two PDSCH transmissions according to the PDSCH candidates;
 (“Also, the downlink association set for the HARQ-ACK may be distinguished according to the BWP index and/or ARI combination indicated by the DCI. For example, if some of the different BWP inter-PDCCH monitoring opportunities overlap, then based on the BWP index and/or ARI value in the DCI transmitted in the overlapping region, the UE can determine which BWP based on the downlink association set to be referred to when generating the HARQ-ACK codebook. That is, if some of the PDCCH monitoring opportunities between different BWPs overlap, then PDCCHs corresponding to PDSCHs in a downlink association set of a specific BWP criterion may have the same BWP index and/or ARI. Specifically, the ARI value may be classified according to whether the ARI field value is the same or not.”; Hwang et al.; 0165)
(“However, in case of using the semi-static HARQ-ACK codebook, there may be no DAI field for the non-fallback DCI, and thus the PDSCH is scheduled in the first PDCCH monitoring occasion corresponding to the downlink 
(“In some implementations, in the case of the dynamic HARQ-ACK codebook scheme, the total DAI field and/or the counter DAI field is set in the DCI, and generate/transmit HARQ-ACK bits for the PDSCH that is actually scheduled by the PDCCH monitoring opportunities based on the corresponding DAI value.”; Hwang et al.; 0121)
(“If the BWP indexes are different and the ARIs are the same, it may be considered that HARQ-ACKs for PDSCHs corresponding to different BWPs are transmitted on the same channel. Specifically, HARQ-ACKs for PDSCHs corresponding to different BWPs can be simultaneously transmitted after HARQ-ACKs are generated for each BWP, and are concurrently transmitted. In order to more efficiently reduce the payload size, HARQ-ACK may be generated by union with respect to the downlink association set for BWP.”; Hwang et al.; 0167)
(where
“UE” maps to “UE”,
“then PDCCHs corresponding to PDSCHs”/”thus the PDSCH is scheduled in the first PDCCH”/”PDSCH that is actually scheduled by the PDCCH”/”HARQ-“receiving second signaling scheduling the UE to receive at least two PDSCH transmissions according to the PDSCH candidates”, where “PDSCHs” maps to “PDSCH candidates”, where “PDCCHs corresponding to PDSCHs”/” PDSCH is scheduled in the first PDCCH”/”PDSCH that is actually scheduled by the PDCCH” maps to “PDSCH candidates”, “PDCCHs”/”PDCCH” maps to “receiving second signaling”, “scheduled” maps to “scheduling”, “HARQ-ACKs for PDSCHs” maps to “receive at least two PDSCH transmissions according to the PDSCH candidates”)

determining which acknowledgment/negative acknowledgement (ACK/NACK) fields, of a codebook..., to use to provide ACK/NACK feedback for which of the scheduled PDSCH transmissions; and
(“In the second implementation, the number of HARQ-ACK bits can be increased. In particular, in the semi-static HARQ-ACK codebook, the number of HARQ-ACK bits may be excessively large. However, even when the BWP is changed dynamically and the PDCCH monitoring occasion, the PDCCH-to-PDSCH timing, and/or the PDSCH-to-HARQ-ACK feedback timing set are changed dynamically, the HARQ-ACK configuration does not change.”; Hwang et al.; 0149(
(“The UE may generate HARQ-ACK bits based on the active BWP, i.e., active (downlink) BWP, at the corresponding HARQ-ACK feedback transmission time point. Alternatively, HARQ-ACK bits may be generated based on the 
(“Among the candidate PDSCH reception occasions, the candidate PDSCH reception occasions that are not scheduled by the actual PDCCH monitoring occasions and have not received the PDSCH can be processed as NACK.”; Hwang et al.; 0120)
“According to the present disclosure, when different BWPs use a semi-static HARQ-ACK codebook and a dynamic HARQ-ACK codebook, and use a transport block (TB)-based HARQ-ACK and a code block group (CBG)-based HARQ-ACK, implementations are disclosed herein that enable HARQ-ACK transmission in a case where HARQ-ACK transmission methods are different for each BWP. In addition, implementations disclosed herein enable a HARQ-ACK transmission method in the process of changing BWPs due to BWP switching. Implementations of the present disclosure are not limited to the scenario of HARQ-ACK transmission, and may be extended to other Uplink Control Information (UCI) transmissions, such as channel state information (CSI).” (para. 0029)
“In other words, the number of HARQ-ACK bits after BWP switching is performed may be less than the number of HARQ-ACK bits when BWP switching is not performed. However, after a certain period of time since the BWP switching is performed, all candidate PDSCH opportunities related to the HARQ-ACK feedback may be present in the slots after the BWP change. As time passes after the BWP change, the number of ACK bits may gradually increase. In other 

(where
“HARQ-ACK bits”/”NACK” maps to “(ACK/NACK)fields”, where “bits” maps to fields”,
“HARQ-ACK codebook”/”HARQ-ACK codebook is set, HARQ-ACK bits” maps to “of a codebook”
“HARQ-ACK bits may be generated based on” maps to “determining which”
“HARQ-ACK feedback”/”NACK” maps to “ACK/NACK feedback”
“PDSCH is scheduled”/”PDSCHs” maps to “scheduling PDSCH transmissions”,
Where Hwang et al. teaches different codebooks are used based upon the respective BWP and where the “number of HARQ-ACK bits” “may be less” “after BWP switching” and where HARQ-ACK bits associated with a pre-change BWP are “dropped”/”not included”.  The performance of “dropped/”not included” of HARQ-ACK bits associated with a selected BWP/codebook maps to “determining which acknowledgement/negative acknowledgement (ACK/NACK) fields of a codebook...to use”, as the not dropped bits of a codebook are used instead of the “dropped”/”not included” bits of a codebook, where “bits” maps to “fields”.
)

processing ACK/NACK feedback, received from the UE, for the scheduled PDSCH transmissions according to the determination.
 (where
“HARQ-ACK bits may be generated based on the (downlink) BWP corresponding to the PDSCH closest to the viewpoint among the PDSCHs associated with the HARQ-ACK feedback”/“PDSCH is scheduled”/”NACK” maps to “providing ACK/NACK feedback for the scheduled PDSCH transmissions according to the determination”, where “based on” maps to “according to the determination”)

Hwang et al. as described above does not explicitly teach:
providing, to a user equipment (UE), first signaling defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates within a transmission time interval (TTI);
wherein the determination comprises determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates:
with fewer ACK/NACK fields than the number of PDSCH candidates

However, Kwak et al. further teaches a resource allocation capability which includes:
providing, to a user equipment (UE), first signaling defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates within a transmission time interval (TTI);

(where
“DCI” maps to “receiving first signaling”,
“resource allocation information for all the PDSCH” maps to “defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates”,
“for the TTI” maps to “within a transmission time interval (TTI)”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource allocation capability of Kwak et al. into Hwang et al.. By modifying the UE/base station of Hwang et al. to include the resource allocation capability as taught by the UE/base station of Kwak et al., the benefits of reduced payload size (para. 0167) with reduced delay (Kwak et al.; p.41) are achieved.

However, Yang et al. further teaches an A/N and overlapping capability which includes:
with fewer ACK/NACK fields than the number of PDSCH candidates
(“(2) Opt 2: After the N-bit A/N corresponding to N SPS PDSCHs is bundled into 1 bit or 2 bits, A/N transmission may be performed in a PUCCH format/resource supporting 1-bit/2-bit payload. [0246] A. Bundling may refer to a logical AND operation of a plurality of A/Ns. In the case of bundling into 2 bits, {1.sup.st bit, 2.sup.nd bit} may be configured to be {an A/N for an SPS PDSCH transmitted in a PCC, a bundled A/N for SPS PDSCHs transmitted in an SCC (a plurality of SCCs)} or {a bundled A/N for SPS PDSCHs transmitted in CC group 1, a bundled A/N for SPS PDSCHs transmitted in CC group 2}. [0247] (3) Opt 3: Only a 1-bit or 2-bit A/N corresponding to one or two specific SPS PDSCHs from among N SPS PDSCHs may be transmitted in a PUCCH format/resource supporting 1-bit/2-bit payload. [0248] A. If only a 1-bit A/N is transmitted, an A/N for an SPS PDSCH transmitted in a PCC may be configured as the 1-bit A/N. If only a 2-bit A/N is transmitted, A/Ns for SPS PDSCHs transmitted in the PCC and a specific SCC (e.g., an SCC having the lowest CC (cell) index among SCCs carrying SPS PDSCHs) may be configured as the 2-bit A/N.”; Yang et al.; 0245-0248)
(“Unlike legacy LTE/-A, it is considered to configure SPS-based PDSCH transmission in a plurality of CCs (independently on a CC basis) (not limited to a PCC (or PCell) in the NR system. In this case, it may occur that A/N 
(where
“A/N...bundled into 1 bit or 2 bits”/”only a 1-bit or 2-bit A/N” maps to “ACK/NACK fields”
“N SPS PDSCHs”/”plurality of SPS PDSCHs (received in a plurality of CCs)”/FIG. 8 maps to “number of PDSCH candidates”,
where FIG. 8 illustrates three component carriers, where “plurality of SPS PDSCHs (received in a plurality of CCs)” indicates three “SPS PDSCHs” and “1 bit or 2 bits”/”1-bit or 2-bit” is less than three which maps to “fewer”

wherein the determination comprises determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates:
(where
Yang et al. teaches:
“Unlike legacy LTE/-A, it is considered to configure SPS-based PDSCH transmission in a plurality of CCs (independently on a CC basis) (not limited to a PCC (or PCell) in the NR system. In this case, it may occur that A/N transmissions for a plurality of SPS PDSCHs (received in a plurality of CCs) overlap with each other at the same one time instant according to an SPS 
“FIG. 8 illustrates scheduling when a plurality of carriers is aggregated. It is assumed that 3 DL CCs are aggregated and DL CC A is set to a PDCCH CC. DL CC A˜C may be referred to as a serving CC, serving carrier, serving cell, etc. When the CIF is disabled, each DL CC can transmit only a PDCCH that schedules a PDSCH corresponding to the DL CC without a CIF according to LTE PDCCH rule (non-cross-CC scheduling). When the CIF is enabled through UE-specific (or UE-group-specific or cell-specific) higher layer signaling, a specific CC (e.g. DL CC A) can transmit not only the PDCCH that schedules the PDSCH of DL CC A but also PDCCHs that schedule PDSCHs of other DL CCs using the CIF (cross-scheduling). A PDCCH is not transmitted on DL CC B and DL CC C.” (0112)
“In the legacy LTE system, a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) (i.e., A/N) feedback transmission timing for reception of DL data in one DL subframe (within one CC), that is, the delay (i.e., An/N delay) between the reception time of DL data and the transmission time of an A/N for the DL data may be predefined as a fixed value or configured semi-statically by RRC signaling.” (0123).
The phrase “it may occur that A/N transmissions for a plurality of SPS PDSCHs (received in a plurality of CCs) overlap with each other at the same one time instant according to an SPS PDSCH transmission period and a “overlaps”, as claimed.  Where “PDSCHs (received in a plurality of CCs)” is illustrated in FIG. 8, where the “PDSCH” for “DL Component carrier A”, the “PDSCH” for “DL Component carrier B” and the “PDSCH” for “DL Component carrier C” are all overlapped in the time domain, as the time axis is illustrated on the vertical axis of FIG. 8 which is considered as also teaching “overlaps” as claimed and also teaches “at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates”, where “PDSCH” for “DL Component carrier A” maps to “one PDSCH candidate”, and “PDSCH” for “DL Component carrier B”/”PDSCH” for “DL Component carrier C” maps to “at least to other PDSCH candidates”.
Yang et al. does teach “When the CIF is disabled...”, however, Yang et al. also teaches “When the CIF is enabled through UE-specific (or UE-group-specific or cell-specific) higher layer signaling, a specific CC (e.g. DL CC A) can transmit not only the PDCCH that schedules the PDSCH of DL CC A but also PDCCHs that schedule PDSCHs of other DL CCs using the CIF (cross-scheduling). A PDCCH is not transmitted on DL CC B and DL CC C.”, where one “PDCCH” for a 
Furthermore, Yang et al. teaches “the delay (i.e., An/N delay) between the reception time of DL data and the transmission time of an A/N for the DL data may be predefined as a fixed value”, where for this “fixed value” configuration, determining “A/N transmissions...overlap” is also considered as determining that the “DL data” also overlap, since the delay between the “DL data” and the “A/N” is “fixed” where “DL data” is considered as including “PDSCH” which is considered as teaching “determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates”.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the A/N and overlapping capability of Yang et al. into Hwang et al. By modifying the UE/base station of Hwang et al. to include the A/N and overlapping capability as taught by the UE/BS of Yang et al., the benefits increased efficiency (Yang et al.; 0003) are achieved.

As to claim 12:
Hwang et al. as described above does not explicitly teach:
wherein the TTI comprises a time slot within a subframe or ....

However, Kwak et al. further teaches a slot capability which includes:
wherein the TTI comprises a time slot within a subframe ....
(“FIG TU (Time Unit, 4610) labeled 46 represents the basic unit of time for the scheduling. TU (4610) is TTI (Transmission Time Interval), a subframe (subframe), the slot (slot), mini-can be defined in units of time such as a slot (mini-slot).”; Kwak et al.; p.51)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the slot capability of Kwak et al. into Hwang et al. By modifying the UE/base station of Hwang et al. to include the slot capability as taught by the UE/base station of Kwak et al., the benefits of reduced payload size (para. 0167) with reduced delay (Kwak et al.; p.41) are achieved.

As to claim 13:
Hwang et al. discloses:
wherein the number of ACK/NACK fields corresponds to a maximum number of non-overlapping PDSCH candidates per slot as defined by the first signaling.
(“On the other hand, if the subcarrier interval of the PDSCH is larger than the subcarrier interval of the PUCCH, a plurality of slots for the PDSCH may overlap with one slot based on the subcarrier interval of the PUCCH. In this case, the HARQ-ACK codebook can be calculated based on the maximum number of PDSCHs (non-overlapping PDSCHs) that do not overlap each slot. Specifically, a set for all PDSCH slots overlapping a specific PUCCH slot is set, a maximum value of the number of PDSCH (non-overlapping PDSCH) combinations that do not overlap for each PDSCH slot is set and added, and another PDSCH-to-HARQ feedback timing can be repeatedly applied. In this case, considering the slot aggregation, the implementation can be applied only to the last slot of the aggregated slot.”; Hwang et al.; 0127)

As to claim 14:
Hwang et al. as described above does not explicitly teach:
if the same ACK/NACK field is determined for more than one scheduled PDSCH candidate, bundling the corresponding ACK/NACK feedback for those PDSCH candidates.

However, Yang et al. further teaches a A/N bundling capability which includes:
if the same ACK/NACK field is determined for more than one scheduled PDSCH candidate, bundling the corresponding ACK/NACK feedback for those PDSCH candidates.
(“(2) Opt 2: After the N-bit A/N corresponding to N SPS PDSCHs is bundled into 1 bit or 2 bits, A/N transmission may be performed in a PUCCH format/resource supporting 1-bit/2-bit payload. [0246] A. Bundling may refer to a logical AND operation of a plurality of A/Ns. In the case of bundling into 2 bits, {1.sup.st bit, 2.sup.nd bit} may be configured to be {an A/N for an SPS PDSCH transmitted in a PCC, a bundled A/N for SPS PDSCHs transmitted in an SCC (a plurality of SCCs)} or {a bundled A/N for SPS PDSCHs transmitted in CC group 1, a bundled A/N for SPS PDSCHs transmitted in CC group 2}. [0247] (3) Opt 3: Only a 1-bit or 2-bit A/N corresponding to one or two specific SPS PDSCHs from among N SPS PDSCHs may be transmitted in a PUCCH format/resource supporting 1-bit/2-bit payload. [0248] A. If only a 1-bit A/N is transmitted, an A/N for an SPS PDSCH transmitted in a PCC may be configured as the 1-bit A/N. If only a 2-bit A/N is transmitted, A/Ns for SPS PDSCHs transmitted in the PCC and a specific SCC (e.g., an SCC having the lowest CC (cell) index among SCCs carrying SPS PDSCHs) may be configured as the 2-bit A/N.”; Yang et al.; 0245-0248)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the A/N bundling capability of Yang et al. into Hwang et al. By modifying the UE/base station of 

As to claim 15:
Hwang et al. discloses:
wherein the determination is based on a function that maps each PDSCH candidate to one of the ACK/NACK fields.
(“In this case, when the semi-static HARQ-ACK codebook is used, the order of the HARQ-ACK bits is the order of the PDCCH monitoring opportunities from the earliest in time, based on the union of the PDCCH monitoring opportunities of each cell. When a dynamic HARQ-ACK codebook is used, as shown in FIG. 13, when a DCI that schedules a PDSCH in a corresponding cell actually exists, the HARQ-HARQ-ACK can be generated based on this.”; Hwang et al.; 0123, FIG. 13)

As to claim 21:
Hwang et al. discloses:
An apparatus for wireless communications by a user equipment (UE), comprising: 
...
means for receiving second signaling scheduling the UE to receive at least two PDSCH transmissions according to the PDSCH candidates;

(“However, in case of using the semi-static HARQ-ACK codebook, there may be no DAI field for the non-fallback DCI, and thus the PDSCH is scheduled in the first PDCCH monitoring occasion corresponding to the downlink association set for HARQ—Only when the PDCCH is detected, the HARQ-ACK bit for the PDSCH can be transmitted. That is, even if the semi-static HARQ-ACK codebook is set, HARQ-ACK bits for all PDCCH monitoring occasions associated with the HARQ-ACK feedback are not generated but HARQ-ACK bits related to the DCI-based fallback operation with DAI=Can be generated. At this time, during the BWP switching period, the UE can utilize the DCI-based fallback operation with DAI=1.”; Hwang et al.; 0163)
(“In some implementations, in the case of the dynamic HARQ-ACK codebook scheme, the total DAI field and/or the counter DAI field is set in the 
(“If the BWP indexes are different and the ARIs are the same, it may be considered that HARQ-ACKs for PDSCHs corresponding to different BWPs are transmitted on the same channel. Specifically, HARQ-ACKs for PDSCHs corresponding to different BWPs can be simultaneously transmitted after HARQ-ACKs are generated for each BWP, and are concurrently transmitted. In order to more efficiently reduce the payload size, HARQ-ACK may be generated by union with respect to the downlink association set for BWP.”; Hwang et al.; 0167)
(where
“UE” maps to “UE”,
“then PDCCHs corresponding to PDSCHs”/”thus the PDSCH is scheduled in the first PDCCH”/”PDSCH that is actually scheduled by the PDCCH”/”HARQ-ACKs for PDSCHs” maps to “receiving second signaling scheduling the UE to receive at least two PDSCH transmissions according to the PDSCH candidates”, where “PDSCHs” maps to “PDSCH candidates”, where “PDCCHs corresponding to PDSCHs”/” PDSCH is scheduled in the first PDCCH”/”PDSCH that is actually scheduled by the PDCCH” maps to “PDSCH candidates”, “PDCCHs”/”PDCCH” maps to “receiving second signaling”, “scheduled” maps to “scheduling”, “HARQ-ACKs for PDSCHs” maps to “receive at least two PDSCH transmissions according to the PDSCH candidates”)

means for determining which acknowledgment/negative acknowledgement (ACK/NACK) fields, of a codebook..., to use to provide ACK/NACK feedback for which of the scheduled PDSCH transmissions; and
(“In the second implementation, the number of HARQ-ACK bits can be increased. In particular, in the semi-static HARQ-ACK codebook, the number of HARQ-ACK bits may be excessively large. However, even when the BWP is changed dynamically and the PDCCH monitoring occasion, the PDCCH-to-PDSCH timing, and/or the PDSCH-to-HARQ-ACK feedback timing set are changed dynamically, the HARQ-ACK configuration does not change.”; Hwang et al.; 0149(
(“The UE may generate HARQ-ACK bits based on the active BWP, i.e., active (downlink) BWP, at the corresponding HARQ-ACK feedback transmission time point. Alternatively, HARQ-ACK bits may be generated based on the (downlink) BWP corresponding to the PDSCH closest to the viewpoint among the PDSCHs associated with the HARQ-ACK feedback.”; Hwang et al.; 0150)
(“Among the candidate PDSCH reception occasions, the candidate PDSCH reception occasions that are not scheduled by the actual PDCCH monitoring occasions and have not received the PDSCH can be processed as NACK.”; Hwang et al.; 0120)
“According to the present disclosure, when different BWPs use a semi-static HARQ-ACK codebook and a dynamic HARQ-ACK codebook, and use a transport block (TB)-based HARQ-ACK and a code block group (CBG)-based HARQ-ACK, implementations are disclosed herein that enable HARQ-ACK 
“In other words, the number of HARQ-ACK bits after BWP switching is performed may be less than the number of HARQ-ACK bits when BWP switching is not performed. However, after a certain period of time since the BWP switching is performed, all candidate PDSCH opportunities related to the HARQ-ACK feedback may be present in the slots after the BWP change. As time passes after the BWP change, the number of ACK bits may gradually increase. In other words, bits for candidate PDSCH opportunities associated with the pre-change BWP that are dropped on the HARQ-ACK bits are not included.”; (para 0156)

(where
“HARQ-ACK bits”/”NACK” maps to “(ACK/NACK)fields”, where “bits” maps to fields”,
“HARQ-ACK codebook”/”HARQ-ACK codebook is set, HARQ-ACK bits” maps to “of a codebook”
“HARQ-ACK bits may be generated based on” maps to “determining which”
“ACK/NACK feedback”
“PDSCH is scheduled”/”PDSCHs” maps to “scheduling PDSCH transmissions”,
Where Hwang et al. teaches different codebooks are used based upon the respective BWP and where the “number of HARQ-ACK bits” “may be less” “after BWP switching” and where HARQ-ACK bits associated with a pre-change BWP are “dropped”/”not included”.  The performance of “dropped/”not included” of HARQ-ACK bits associated with a selected BWP/codebook maps to “determining which acknowledgement/negative acknowledgement (ACK/NACK) fields of a codebook...to use”, as the not dropped bits of a codebook are used instead of the “dropped”/”not included” bits of a codebook, where “bits” maps to “fields”.
)

means for providing ACK/NACK feedback for the scheduled PDSCH transmissions according to the determination.
 (where
“HARQ-ACK bits may be generated based on the (downlink) BWP corresponding to the PDSCH closest to the viewpoint among the PDSCHs associated with the HARQ-ACK feedback”/“PDSCH is scheduled”/”NACK” maps to “providing ACK/NACK feedback for the scheduled PDSCH transmissions according to the determination”, where “based on” maps to “according to the determination”)


means for receiving first signaling defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates within a transmission time interval (TTI);
wherein the determination comprises determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates:
with fewer ACK/NACK fields than the number of PDSCH candidates

However, Kwak et al. further teaches a resource allocation capability which includes:
means for receiving first signaling defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates within a transmission time interval (TTI);
 (“The 4-2-2 embodiment may be mapped to the resource allocation information for the PDSCH (that map to the Line Control Channel), as well as DCI 0 (after being mapped in the control channel) DCI 1. Since the number of, if both the resource allocation information for all the PDSCH that follows in the service transmission for the TTI mapped to DCI 0 is too large overhead (overhead) that are weighted for DCI 0 exceed the transmission capacity provided by the DCI 0 may. In Figure 59 this is illustrated by considering the example of transmitting by dividing the resource allocation information of the PDSCH corresponding to the third and fourth TTI as DCI 1, 2 (5924).”; Kwak et al.; p.56)

“DCI” maps to “receiving first signaling”,
“resource allocation information for all the PDSCH” maps to “defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates”,
“for the TTI” maps to “within a transmission time interval (TTI)”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource allocation capability of Kwak et al. into Hwang et al.. By modifying the UE/base station of Hwang et al. to include the resource allocation capability as taught by the UE/base station of Kwak et al., the benefits of reduced payload size (para. 0167) with reduced delay (Kwak et al.; p.41) are achieved.

However, Yang et al. further teaches an A/N and overlapping capability which includes:
with fewer ACK/NACK fields than the number of PDSCH candidates
(“(2) Opt 2: After the N-bit A/N corresponding to N SPS PDSCHs is bundled into 1 bit or 2 bits, A/N transmission may be performed in a PUCCH format/resource supporting 1-bit/2-bit payload. [0246] A. Bundling may refer to a logical AND operation of a plurality of A/Ns. In the case of bundling into 2 bits, {1.sup.st bit, 2.sup.nd bit} may be configured to be {an A/N for an SPS PDSCH transmitted in a PCC, a bundled A/N for SPS PDSCHs transmitted in an SCC (a 
(“Unlike legacy LTE/-A, it is considered to configure SPS-based PDSCH transmission in a plurality of CCs (independently on a CC basis) (not limited to a PCC (or PCell) in the NR system. In this case, it may occur that A/N transmissions for a plurality of SPS PDSCHs (received in a plurality of CCs) overlap with each other at the same one time instant according to an SPS PDSCH transmission period and a corresponding A/N transmission time which are configured for each CC. Accordingly, the following methods are proposed to transmit A/Ns for a plurality of (e.g., N) SPS PDSCHs.”; Yang et al.; 0242)
(where
“A/N...bundled into 1 bit or 2 bits”/”only a 1-bit or 2-bit A/N” maps to “ACK/NACK fields”
“N SPS PDSCHs”/”plurality of SPS PDSCHs (received in a plurality of CCs)”/FIG. 8 maps to “number of PDSCH candidates”,
“fewer”

wherein the determination comprises determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates:
(where
Yang et al. teaches:
“Unlike legacy LTE/-A, it is considered to configure SPS-based PDSCH transmission in a plurality of CCs (independently on a CC basis) (not limited to a PCC (or PCell) in the NR system. In this case, it may occur that A/N transmissions for a plurality of SPS PDSCHs (received in a plurality of CCs) overlap with each other at the same one time instant according to an SPS PDSCH transmission period and a corresponding A/N transmission time which are configured for each CC. Accordingly, the following methods are proposed to transmit A/Ns for a plurality of (e.g., N) SPS PDSCHs.” (0242)
“FIG. 8 illustrates scheduling when a plurality of carriers is aggregated. It is assumed that 3 DL CCs are aggregated and DL CC A is set to a PDCCH CC. DL CC A˜C may be referred to as a serving CC, serving carrier, serving cell, etc. When the CIF is disabled, each DL CC can transmit only a PDCCH that schedules a PDSCH corresponding to the DL CC without a CIF according to LTE PDCCH rule (non-cross-CC scheduling). When the CIF is enabled through UE-specific (or UE-group-specific or cell-specific) higher layer signaling, a specific 
“In the legacy LTE system, a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) (i.e., A/N) feedback transmission timing for reception of DL data in one DL subframe (within one CC), that is, the delay (i.e., An/N delay) between the reception time of DL data and the transmission time of an A/N for the DL data may be predefined as a fixed value or configured semi-statically by RRC signaling.” (0123).
The phrase “it may occur that A/N transmissions for a plurality of SPS PDSCHs (received in a plurality of CCs) overlap with each other at the same one time instant according to an SPS PDSCH transmission period and a corresponding A/N transmission time” is interpreted as the “A/N transmissions” are overlapped and the “SPS PDSCHs” are also overlapped.  The phrase “at the same one time instant according to an SPS PDSCH transmission period” is considered as indicating that the “plurality of SPS PDSCHs” are communicated “at the same one time instant according to an...transmission period”.  The “plurality of SPS PDSCHs” are communicated “at the same one time instant according to an...transmission period” and are therefore overlapping which is considered as teaching “overlaps”, as claimed.  Where “PDSCHs (received in a plurality of CCs)” is illustrated in FIG. 8, where the “PDSCH” for “DL Component carrier A”, the “PDSCH” for “DL Component carrier B” and the “PDSCH” for “DL “overlaps” as claimed and also teaches “at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates”, where “PDSCH” for “DL Component carrier A” maps to “one PDSCH candidate”, and “PDSCH” for “DL Component carrier B”/”PDSCH” for “DL Component carrier C” maps to “at least to other PDSCH candidates”.
Yang et al. does teach “When the CIF is disabled...”, however, Yang et al. also teaches “When the CIF is enabled through UE-specific (or UE-group-specific or cell-specific) higher layer signaling, a specific CC (e.g. DL CC A) can transmit not only the PDCCH that schedules the PDSCH of DL CC A but also PDCCHs that schedule PDSCHs of other DL CCs using the CIF (cross-scheduling). A PDCCH is not transmitted on DL CC B and DL CC C.”, where one “PDCCH” for a “specific CC” communicates the scheduling information for the “PDSCH” for the “specific CC” and also communicates the scheduling for the “PDSCH” for the “other DL CCs”. Where for the “other DL CCs”, “A PDCCH is not transmitted”.  Where FIG. 8 illustrates the “PDCCH” for “DL Component carrier A” communicating the scheduling for “DL Component carrier A”, “DL Component carrier B” and also for “DL Component carrier C”, where again, FIG. 8 illustrates the PDSCHs for the CCs are overlapped in the time domain, where the time domain is the vertical axis in FIG. 8.
Furthermore, Yang et al. teaches “the delay (i.e., An/N delay) between the reception time of DL data and the transmission time of an A/N for the DL data “determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates”.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the A/N and overlapping capability of Yang et al. into Hwang et al. By modifying the UE/base station of Hwang et al. to include the A/N and overlapping capability as taught by the UE/BS of Yang et al., the benefits increased efficiency (Yang et al.; 0003) are achieved.

As to claim 22:
Hwang et al. discloses:
wherein the number of ACK/NACK fields corresponds to a maximum number of non-overlapping PDSCH candidates per slot as defined by the first signaling.
(“On the other hand, if the subcarrier interval of the PDSCH is larger than the subcarrier interval of the PUCCH, a plurality of slots for the PDSCH may overlap with one slot based on the subcarrier interval of the PUCCH. In this case, the HARQ-ACK codebook can be calculated based on the maximum number of 

As to claim 23:
Hwang et al. discloses:
wherein the determination is based on a function that maps each PDSCH candidate to one of the ACK/NACK fields.
(“In this case, when the semi-static HARQ-ACK codebook is used, the order of the HARQ-ACK bits is the order of the PDCCH monitoring opportunities from the earliest in time, based on the union of the PDCCH monitoring opportunities of each cell. When a dynamic HARQ-ACK codebook is used, as shown in FIG. 13, when a DCI that schedules a PDSCH in a corresponding cell actually exists, the HARQ-HARQ-ACK can be generated based on this.”; Hwang et al.; 0123, FIG. 13)

As to claim 26:
Hwang et al. discloses:
An apparatus for wireless communications by a network entity, comprising:
...
means for providing second signaling scheduling the UE to receive at least two PDSCH transmissions according to the PDSCH candidates;
 (“Also, the downlink association set for the HARQ-ACK may be distinguished according to the BWP index and/or ARI combination indicated by the DCI. For example, if some of the different BWP inter-PDCCH monitoring opportunities overlap, then based on the BWP index and/or ARI value in the DCI transmitted in the overlapping region, the UE can determine which BWP based on the downlink association set to be referred to when generating the HARQ-ACK codebook. That is, if some of the PDCCH monitoring opportunities between different BWPs overlap, then PDCCHs corresponding to PDSCHs in a downlink association set of a specific BWP criterion may have the same BWP index and/or ARI. Specifically, the ARI value may be classified according to whether the ARI field value is the same or not.”; Hwang et al.; 0165)
(“However, in case of using the semi-static HARQ-ACK codebook, there may be no DAI field for the non-fallback DCI, and thus the PDSCH is scheduled in the first PDCCH monitoring occasion corresponding to the downlink association set for HARQ—Only when the PDCCH is detected, the HARQ-ACK bit for the PDSCH can be transmitted. That is, even if the semi-static HARQ-ACK codebook is set, HARQ-ACK bits for all PDCCH monitoring occasions associated with the HARQ-ACK feedback are not generated but HARQ-ACK bits related to 
(“In some implementations, in the case of the dynamic HARQ-ACK codebook scheme, the total DAI field and/or the counter DAI field is set in the DCI, and generate/transmit HARQ-ACK bits for the PDSCH that is actually scheduled by the PDCCH monitoring opportunities based on the corresponding DAI value.”; Hwang et al.; 0121)
(“If the BWP indexes are different and the ARIs are the same, it may be considered that HARQ-ACKs for PDSCHs corresponding to different BWPs are transmitted on the same channel. Specifically, HARQ-ACKs for PDSCHs corresponding to different BWPs can be simultaneously transmitted after HARQ-ACKs are generated for each BWP, and are concurrently transmitted. In order to more efficiently reduce the payload size, HARQ-ACK may be generated by union with respect to the downlink association set for BWP.”; Hwang et al.; 0167)
(where
“UE” maps to “UE”,
“then PDCCHs corresponding to PDSCHs”/”thus the PDSCH is scheduled in the first PDCCH”/”PDSCH that is actually scheduled by the PDCCH”/”HARQ-ACKs for PDSCHs” maps to “receiving second signaling scheduling the UE to receive at least two PDSCH transmissions according to the PDSCH candidates”, where “PDSCHs” maps to “PDSCH candidates”, where “PDCCHs corresponding to PDSCHs”/” PDSCH is scheduled in the first PDCCH”/”PDSCH that is actually “PDSCH candidates”, “PDCCHs”/”PDCCH” maps to “receiving second signaling”, “scheduled” maps to “scheduling”, “HARQ-ACKs for PDSCHs” maps to “receive at least two PDSCH transmissions according to the PDSCH candidates”)

means for determining which acknowledgment/negative acknowledgement (ACK/NACK) fields, of a codebook ..., to use to provide ACK/NACK feedback for which of the scheduled PDSCH transmissions; and
(“In the second implementation, the number of HARQ-ACK bits can be increased. In particular, in the semi-static HARQ-ACK codebook, the number of HARQ-ACK bits may be excessively large. However, even when the BWP is changed dynamically and the PDCCH monitoring occasion, the PDCCH-to-PDSCH timing, and/or the PDSCH-to-HARQ-ACK feedback timing set are changed dynamically, the HARQ-ACK configuration does not change.”; Hwang et al.; 0149(
(“The UE may generate HARQ-ACK bits based on the active BWP, i.e., active (downlink) BWP, at the corresponding HARQ-ACK feedback transmission time point. Alternatively, HARQ-ACK bits may be generated based on the (downlink) BWP corresponding to the PDSCH closest to the viewpoint among the PDSCHs associated with the HARQ-ACK feedback.”; Hwang et al.; 0150)
(“Among the candidate PDSCH reception occasions, the candidate PDSCH reception occasions that are not scheduled by the actual PDCCH 
“According to the present disclosure, when different BWPs use a semi-static HARQ-ACK codebook and a dynamic HARQ-ACK codebook, and use a transport block (TB)-based HARQ-ACK and a code block group (CBG)-based HARQ-ACK, implementations are disclosed herein that enable HARQ-ACK transmission in a case where HARQ-ACK transmission methods are different for each BWP. In addition, implementations disclosed herein enable a HARQ-ACK transmission method in the process of changing BWPs due to BWP switching. Implementations of the present disclosure are not limited to the scenario of HARQ-ACK transmission, and may be extended to other Uplink Control Information (UCI) transmissions, such as channel state information (CSI).” (para. 0029)
“In other words, the number of HARQ-ACK bits after BWP switching is performed may be less than the number of HARQ-ACK bits when BWP switching is not performed. However, after a certain period of time since the BWP switching is performed, all candidate PDSCH opportunities related to the HARQ-ACK feedback may be present in the slots after the BWP change. As time passes after the BWP change, the number of ACK bits may gradually increase. In other words, bits for candidate PDSCH opportunities associated with the pre-change BWP that are dropped on the HARQ-ACK bits are not included.”; (para 0156)

(where
“(ACK/NACK)fields”, where “bits” maps to fields”,
“HARQ-ACK codebook”/”HARQ-ACK codebook is set, HARQ-ACK bits” maps to “of a codebook”
“HARQ-ACK bits may be generated based on” maps to “determining which”
“HARQ-ACK feedback”/”NACK” maps to “ACK/NACK feedback”
“PDSCH is scheduled”/”PDSCHs” maps to “scheduling PDSCH transmissions”,
Where Hwang et al. teaches different codebooks are used based upon the respective BWP and where the “number of HARQ-ACK bits” “may be less” “after BWP switching” and where HARQ-ACK bits associated with a pre-change BWP are “dropped”/”not included”.  The performance of “dropped/”not included” of HARQ-ACK bits associated with a selected BWP/codebook maps to “determining which acknowledgement/negative acknowledgement (ACK/NACK) fields of a codebook...to use”, as the not dropped bits of a codebook are used instead of the “dropped”/”not included” bits of a codebook, where “bits” maps to “fields”.
)

means for processing ACK/NACK feedback, received from the UE, for the scheduled PDSCH transmissions according to the determination.
 (where
“providing ACK/NACK feedback for the scheduled PDSCH transmissions according to the determination”, where “based on” maps to “according to the determination”)

Hwang et al. as described above does not explicitly teach:
means for providing, to a user equipment (UE), first signaling defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates within a transmission time interval (TTI);
of a codebook with fewer ACK/NACK fields than the number of PDSCH candidates
wherein the means for determining comprises means for determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates

However, Kwak et al. further teaches a resource allocation capability which includes:
means for providing, to a user equipment (UE), first signaling defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates within a transmission time interval (TTI);

(where
“DCI” maps to “receiving first signaling”,
“resource allocation information for all the PDSCH” maps to “defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates”,
“for the TTI” maps to “within a transmission time interval (TTI)”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource allocation capability of Kwak et al. into Hwang et al.. By modifying the UE/base station of Hwang et al. to include the resource allocation capability as taught by the UE/base station of Kwak et al., the benefits of reduced payload size (para. 0167) with reduced delay (Kwak et al.; p.41) are achieved.

However, Yang et al. further teaches an A/N and overlapping capability which includes:
of a codebook with fewer ACK/NACK fields than the number of PDSCH candidates
 (“(2) Opt 2: After the N-bit A/N corresponding to N SPS PDSCHs is bundled into 1 bit or 2 bits, A/N transmission may be performed in a PUCCH format/resource supporting 1-bit/2-bit payload. [0246] A. Bundling may refer to a logical AND operation of a plurality of A/Ns. In the case of bundling into 2 bits, {1.sup.st bit, 2.sup.nd bit} may be configured to be {an A/N for an SPS PDSCH transmitted in a PCC, a bundled A/N for SPS PDSCHs transmitted in an SCC (a plurality of SCCs)} or {a bundled A/N for SPS PDSCHs transmitted in CC group 1, a bundled A/N for SPS PDSCHs transmitted in CC group 2}. [0247] (3) Opt 3: Only a 1-bit or 2-bit A/N corresponding to one or two specific SPS PDSCHs from among N SPS PDSCHs may be transmitted in a PUCCH format/resource supporting 1-bit/2-bit payload. [0248] A. If only a 1-bit A/N is transmitted, an A/N for an SPS PDSCH transmitted in a PCC may be configured as the 1-bit A/N. If only a 2-bit A/N is transmitted, A/Ns for SPS PDSCHs transmitted in the PCC and a specific SCC (e.g., an SCC having the lowest CC (cell) index among SCCs carrying SPS PDSCHs) may be configured as the 2-bit A/N.”; Yang et al.; 0245-0248)
(“Unlike legacy LTE/-A, it is considered to configure SPS-based PDSCH transmission in a plurality of CCs (independently on a CC basis) (not limited to a 
(“When a semi-static A/N codebook is configured in the NR system, (the size of) (maximum) A/N payload transmitted on one PUCCH in one slot may be determined by the number of A/N bits corresponding to a combination (hereinafter, referred to as a bundling window) of all CCs configured for the UE and all DL scheduling slots (or PDSCH transmission slots or PDCCH monitoring slots) for which an A/N transmission timing may be indicated.”; Yang et al.; 0206)
(where
“A/N...bundled into 1 bit or 2 bits”/”only a 1-bit or 2-bit A/N” maps to “ACK/NACK fields”
“N SPS PDSCHs”/”plurality of SPS PDSCHs (received in a plurality of CCs)”/FIG. 8 maps to “number of PDSCH candidates”,
where FIG. 8 illustrates three component carriers, where “plurality of SPS PDSCHs (received in a plurality of CCs)” indicates three “SPS PDSCHs” and “1 bit or 2 bits”/”1-bit or 2-bit” is less than three which maps to “fewer”

wherein the means for determining comprises means for determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates
 (where
Yang et al. teaches:
“Unlike legacy LTE/-A, it is considered to configure SPS-based PDSCH transmission in a plurality of CCs (independently on a CC basis) (not limited to a PCC (or PCell) in the NR system. In this case, it may occur that A/N transmissions for a plurality of SPS PDSCHs (received in a plurality of CCs) overlap with each other at the same one time instant according to an SPS PDSCH transmission period and a corresponding A/N transmission time which are configured for each CC. Accordingly, the following methods are proposed to transmit A/Ns for a plurality of (e.g., N) SPS PDSCHs.” (0242)
“FIG. 8 illustrates scheduling when a plurality of carriers is aggregated. It is assumed that 3 DL CCs are aggregated and DL CC A is set to a PDCCH CC. DL CC A˜C may be referred to as a serving CC, serving carrier, serving cell, etc. When the CIF is disabled, each DL CC can transmit only a PDCCH that schedules a PDSCH corresponding to the DL CC without a CIF according to LTE PDCCH rule (non-cross-CC scheduling). When the CIF is enabled through UE-specific (or UE-group-specific or cell-specific) higher layer signaling, a specific CC (e.g. DL CC A) can transmit not only the PDCCH that schedules the PDSCH of DL CC A but also PDCCHs that schedule PDSCHs of other DL CCs using the 
“In the legacy LTE system, a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) (i.e., A/N) feedback transmission timing for reception of DL data in one DL subframe (within one CC), that is, the delay (i.e., An/N delay) between the reception time of DL data and the transmission time of an A/N for the DL data may be predefined as a fixed value or configured semi-statically by RRC signaling.” (0123).
The phrase “it may occur that A/N transmissions for a plurality of SPS PDSCHs (received in a plurality of CCs) overlap with each other at the same one time instant according to an SPS PDSCH transmission period and a corresponding A/N transmission time” is interpreted as the “A/N transmissions” are overlapped and the “SPS PDSCHs” are also overlapped.  The phrase “at the same one time instant according to an SPS PDSCH transmission period” is considered as indicating that the “plurality of SPS PDSCHs” are communicated “at the same one time instant according to an...transmission period”.  The “plurality of SPS PDSCHs” are communicated “at the same one time instant according to an...transmission period” and are therefore overlapping which is considered as teaching “overlaps”, as claimed.  Where “PDSCHs (received in a plurality of CCs)” is illustrated in FIG. 8, where the “PDSCH” for “DL Component carrier A”, the “PDSCH” for “DL Component carrier B” and the “PDSCH” for “DL Component carrier C” are all overlapped in the time domain, as the time axis is illustrated on the vertical axis of FIG. 8 which is considered as also teaching “overlaps” as claimed and also teaches “at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates”, where “PDSCH” for “DL Component carrier A” maps to “one PDSCH candidate”, and “PDSCH” for “DL Component carrier B”/”PDSCH” for “DL Component carrier C” maps to “at least to other PDSCH candidates”.
Yang et al. does teach “When the CIF is disabled...”, however, Yang et al. also teaches “When the CIF is enabled through UE-specific (or UE-group-specific or cell-specific) higher layer signaling, a specific CC (e.g. DL CC A) can transmit not only the PDCCH that schedules the PDSCH of DL CC A but also PDCCHs that schedule PDSCHs of other DL CCs using the CIF (cross-scheduling). A PDCCH is not transmitted on DL CC B and DL CC C.”, where one “PDCCH” for a “specific CC” communicates the scheduling information for the “PDSCH” for the “specific CC” and also communicates the scheduling for the “PDSCH” for the “other DL CCs”. Where for the “other DL CCs”, “A PDCCH is not transmitted”.  Where FIG. 8 illustrates the “PDCCH” for “DL Component carrier A” communicating the scheduling for “DL Component carrier A”, “DL Component carrier B” and also for “DL Component carrier C”, where again, FIG. 8 illustrates the PDSCHs for the CCs are overlapped in the time domain, where the time domain is the vertical axis in FIG. 8.
Furthermore, Yang et al. teaches “the delay (i.e., An/N delay) between the reception time of DL data and the transmission time of an A/N for the DL data may be predefined as a fixed value”, where for this “fixed value” configuration, determining “A/N transmissions...overlap” is also considered as determining that “determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates”.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the A/N and overlapping capability of Yang et al. into Hwang et al. By modifying the UE/base station of Hwang et al. to include the A/N and overlapping capability as taught by the UE/BS of Yang et al., the benefits increased efficiency (Yang et al.; 0003) are achieved.

As to claim 27:
Hwang et al. discloses:
wherein the number of ACK/NACK fields corresponds to a maximum number of non-overlapping PDSCH candidates per slot as defined by the first signaling.
(“On the other hand, if the subcarrier interval of the PDSCH is larger than the subcarrier interval of the PUCCH, a plurality of slots for the PDSCH may overlap with one slot based on the subcarrier interval of the PUCCH. In this case, the HARQ-ACK codebook can be calculated based on the maximum number of PDSCHs (non-overlapping PDSCHs) that do not overlap each slot. Specifically, a set for all PDSCH slots overlapping a specific PUCCH slot is set, a maximum 

As to claim 28:
Hwang et al. discloses:
wherein the determination is based on a function that maps each PDSCH candidate to one of the ACK/NACK fields.
(“In this case, when the semi-static HARQ-ACK codebook is used, the order of the HARQ-ACK bits is the order of the PDCCH monitoring opportunities from the earliest in time, based on the union of the PDCCH monitoring opportunities of each cell. When a dynamic HARQ-ACK codebook is used, as shown in FIG. 13, when a DCI that schedules a PDSCH in a corresponding cell actually exists, the HARQ-HARQ-ACK can be generated based on this.”; Hwang et al.; 0123, FIG. 13)

Claim(s) 6, 7, 8, 16, 17, 18, 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. US 20190313386 (cited in Non-Final Rejection dated 6/25/2020) in view of Kwak et al., “Method and Apparatus for Reporting Channel State Information in Mobile Communication System”, 2018-02-01”, WIPO,  WO 2018021881 (cited in Non-Final Rejection dated 6/25/2020, citations are from English translation) and in further view of Yang et al. US 20200358487 (cited in Non-Final Rejection dated 3/17/2021) and Ericsson, “On remaining issues on carrier aggregation”, February 26th-March 2nd 2018, 3GPP TSG RAN WG1 Meeting #92, R1-1802917 (Non-Patent Literature Documents citation #001 listed on the IDS dated 9/27/2019).

As to claim 6:
Hwang et al. as described above does not explicitly teach:
wherein the function comprises a hashing function that takes a start and length indicator vector (SLIV) as an input and outputs a location corresponding to one of the ACK/NACK fields.

However, Ericsson further teaches a SLIV capability which includes:
wherein the function comprises a hashing function that takes a start and length indicator vector (SLIV) as an input and outputs a location corresponding to one of the ACK/NACK fields.
(“9.1.2.1	Type-1 HARQ-ACK codebook in physical uplink control channel
For a serving cell   and the active DL BWP and the active UL BWP, as described in Subclause 12, the UE determines a set of   occasions for candidate PDSCH receptions for which the UE can transmit corresponding HARQ-ACK information in a PUCCH in slot  . The determination is based:

b)	when provided, on a set of row indexes of a table provided by higher layer parameter pdsch-symbolAllocation and defining respective sets of slot offsets  , start and length indicators SLIV, and PDSCH mapping types for PDSCH reception as described in [6, TS 38.214];”; Ericsson, Section 9.1.2.1)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SLIV capability of Ericsson into Hwang et al. By modifying the UE of Hwang et al. to include the SLIV capability as taught by the UE of Ericsson, the benefits of improved codebook determination (Ericsson; Section 9.1.2.1) are achieved.

As to claim 7:
Hwang et al. as described above does not explicitly teach:
grouping the PDSCH candidates into at least first and second groups of PDSCH candidates whose time domain resources do not overlap; and
wherein the determination of which ACK/NACK field to use for a given PDSCH candidate is based on a location of that PDSCH candidate within its group.


grouping the PDSCH candidates into at least first and second groups of PDSCH candidates whose time domain resources do not overlap; and
wherein the determination of which ACK/NACK field to use for a given PDSCH candidate is based on a location of that PDSCH candidate within its group.
(“Figure 1: Semi-statically configured HARQ codebook. A slot is divided into two sub-intervals (N=2). HARQ feedback for a PDSCH that starts in the first sub-interval in a slot is mapped to the first bit within the length 2 (N) bitmap associated with the slot. A PDSCH that starts in the second sub-interval is mapped to the second bit.”; Ericsson; Figure 1)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the codebook capability of Ericsson into Hwang et al. By modifying the UE of Hwang et al. to include the codebook capability as taught by the UE of Ericsson, the benefits of improved codebook determination (Ericsson; Section 9.1.2.1) are achieved.

As to claim 8:
Hwang et al. as described above does not explicitly teach:
wherein a scheduling rule prevents PDSCH candidates from both the first and second groups from being scheduled in the same TTI.


wherein a scheduling rule prevents PDSCH candidates from both the first and second groups from being scheduled in the same TTI. 
(“Figure 1: Semi-statically configured HARQ codebook. A slot is divided into two sub-intervals (N=2). HARQ feedback for a PDSCH that starts in the first sub-interval in a slot is mapped to the first bit within the length 2 (N) bitmap associated with the slot. A PDSCH that starts in the second sub-interval is mapped to the second bit.”; Ericsson; Figure 1)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the codebook capability of Ericsson into Hwang et al. By modifying the UE of Hwang et al. to include the codebook capability as taught by the UE of Ericsson, the benefits of improved codebook determination (Ericsson; Section 9.1.2.1) are achieved.

As to claim 16:
Hwang et al. as described above does not explicitly teach:
wherein the function comprises a hashing function that takes a start and length indicator vector (SLIV) as an input and outputs a location corresponding to one of the ACK/NACK fields.

However, Ericsson further teaches a SLIV capability which includes:
wherein the function comprises a hashing function that takes a start and length indicator vector (SLIV) as an input and outputs a location corresponding to one of the ACK/NACK fields.
(“9.1.2.1	Type-1 HARQ-ACK codebook in physical uplink control channel
For a serving cell   and the active DL BWP and the active UL BWP, as described in Subclause 12, the UE determines a set of   occasions for candidate PDSCH receptions for which the UE can transmit corresponding HARQ-ACK information in a PUCCH in slot  . The determination is based:
a)	on a set of slot timing values   provided by the union of the slot timing values {1, 2, 3, 4, 5, 6, 7, 8} when scheduling is by DCI format 1_0 and the slot timing values provided by higher layer parameter DL-data-DL-acknowledgement for scheduling with DCI format 1_1; and
b)	when provided, on a set of row indexes of a table provided by higher layer parameter pdsch-symbolAllocation and defining respective sets of slot offsets  , start and length indicators SLIV, and PDSCH mapping types for PDSCH reception as described in [6, TS 38.214];”; Ericsson, Section 9.1.2.1)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SLIV capability of Ericsson into Hwang et al. By modifying the UE of Hwang et al. to include the SLIV capability as taught by the UE of Ericsson, the benefits of improved codebook determination (Ericsson; Section 9.1.2.1) are achieved.

As to claim 17:
Hwang et al. as described above does not explicitly teach:
grouping the PDSCH candidates into at least first and second groups of PDSCH candidates whose time domain resources do not overlap; and
wherein the determination of which ACK/NACK field to use for a given PDSCH candidate is based on a location of that PDSCH candidate within its group.

However, Ericsson further teaches a codebook capability which includes:
grouping the PDSCH candidates into at least first and second groups of PDSCH candidates whose time domain resources do not overlap; and
wherein the determination of which ACK/NACK field to use for a given PDSCH candidate is based on a location of that PDSCH candidate within its group.
(“Figure 1: Semi-statically configured HARQ codebook. A slot is divided into two sub-intervals (N=2). HARQ feedback for a PDSCH that starts in the first sub-interval in a slot is mapped to the first bit within the length 2 (N) bitmap associated with the slot. A PDSCH that starts in the second sub-interval is mapped to the second bit.”; Ericsson; Figure 1)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the codebook 

As to claim 18:
Hwang et al. as described above does not explicitly teach:
wherein a scheduling rule prevents PDSCH candidates from both the first and second groups from being scheduled in the same TTI.

However, Ericsson further teaches a codebook capability which includes:
wherein a scheduling rule prevents PDSCH candidates from both the first and second groups from being scheduled in the same TTI. 
(“Figure 1: Semi-statically configured HARQ codebook. A slot is divided into two sub-intervals (N=2). HARQ feedback for a PDSCH that starts in the first sub-interval in a slot is mapped to the first bit within the length 2 (N) bitmap associated with the slot. A PDSCH that starts in the second sub-interval is mapped to the second bit.”; Ericsson; Figure 1)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the codebook capability of Ericsson into Hwang et al. By modifying the UE of Hwang et al. to include the codebook capability as taught by the UE of Ericsson, the benefits of improved codebook determination (Ericsson; Section 9.1.2.1) are achieved.

As to claim 24:
Hwang et al. as described above does not explicitly teach:
grouping the PDSCH candidates into at least first and second groups of PDSCH candidates whose time domain resources do not overlap; and
wherein the determination of which ACK/NACK field to use for a given PDSCH candidate is based on a location of that PDSCH candidate within its group.

However, Ericsson further teaches a codebook capability which includes:
grouping the PDSCH candidates into at least first and second groups of PDSCH candidates whose time domain resources do not overlap; and
wherein the determination of which ACK/NACK field to use for a given PDSCH candidate is based on a location of that PDSCH candidate within its group.
(“Figure 1: Semi-statically configured HARQ codebook. A slot is divided into two sub-intervals (N=2). HARQ feedback for a PDSCH that starts in the first sub-interval in a slot is mapped to the first bit within the length 2 (N) bitmap associated with the slot. A PDSCH that starts in the second sub-interval is mapped to the second bit.”; Ericsson; Figure 1)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the codebook 

As to claim 29:
Hwang et al. as described above does not explicitly teach:
grouping the PDSCH candidates into at least first and second groups of PDSCH candidates whose time domain resources do not overlap; and
wherein the determination of which ACK/NACK field to use for a given PDSCH candidate is based on a location of that PDSCH candidate within its group.

However, Ericsson further teaches a codebook capability which includes:
grouping the PDSCH candidates into at least first and second groups of PDSCH candidates whose time domain resources do not overlap; and
wherein the determination of which ACK/NACK field to use for a given PDSCH candidate is based on a location of that PDSCH candidate within its group.
(“Figure 1: Semi-statically configured HARQ codebook. A slot is divided into two sub-intervals (N=2). HARQ feedback for a PDSCH that starts in the first sub-interval in a slot is mapped to the first bit within the length 2 (N) bitmap associated with the slot. A PDSCH that starts in the second sub-interval is mapped to the second bit.”; Ericsson; Figure 1)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the codebook capability of Ericsson into Hwang et al. By modifying the UE of Hwang et al. to include the codebook capability as taught by the UE of Ericsson, the benefits of improved codebook determination (Ericsson; Section 9.1.2.1) are achieved.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. US 20190313386 (cited in Non-Final Rejection dated 6/25/2020) in view of Kwak et al., “Method and Apparatus for Reporting Channel State Information in Mobile Communication System”, 2018-02-01”, WIPO,  WO 2018021881 (cited in Non-Final Rejection dated 6/25/2020, citations are from English translation) and in further view of Yang et al. US 20200358487 (cited in Non-Final Rejection dated 3/17/2021) and Choi et al. US 20210084622.

As to claim 31:
Hwang et al. as described above does not explicitly teach:
wherein the determination is based on a starting symbol location of each PDSCH candidate relative to at least one other PDSCH candidate.

However, Choi et al. further teaches a SLIV/overlap capability which includes:
wherein the determination is based on a starting symbol location of each PDSCH candidate relative to at least one other PDSCH candidate.

(“Also, the combination of the start symbol of the PDSCH and the length of the PDSCH may be encoded in a start and length indicator value (SLIV) format.”; Choi et al.; 0156)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SLIV/overlap capability of Choi et al. into Hwang et al.. By modifying the UE/base station of Hwang et al. to include the SLIV/overlap capability as taught by the UE/base station of Choi et al., the benefits of reduced payload size (para. 0167) with reduced size of codebook (Choi et al.; 0221) are achieved.

Allowable Subject Matter
Claim(s) 9, 10, 19, 20, 25 and 30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/Michael K Phillips/Examiner, Art Unit 2464